102 Mich. App. 708 (1981)
302 N.W.2d 289
PEOPLE
v.
LYTLE
Docket No. 49834.
Michigan Court of Appeals.
Decided January 6, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Joseph T. Barberi, Prosecuting Attorney (by Mary C. Smith, Assistant Attorney General, Prosecuting Attorneys Appellate Service), for the people.
*709 Richard B. Ginsberg, Assistant State Appellate Defender, for defendant on appeal.
Before: N.J. KAUFMAN, P.J., and R.B. BURNS and J.W. WARREN,[*] JJ.
R.B. BURNS, J.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797. He was sentenced to prison for a term of from 10 to 25 years.
Defendant's plea was a result of a plea bargain in which it was agreed that if defendant pled guilty in the instant case the prosecution would not file a supplemental information charging defendant as an habitual offender and would drop other pending charges if defendant admitted his guilt of those other charges. The prosecutor stated that the purpose of having defendant make these other admissions of guilt was to provide additional information for the trial judge to consider when sentencing the defendant. On appeal, defendant claims that the admissions he made were coerced and that the plea process denied him due process of law and violated his right against self-incrimination.
We find that there was nothing inherently coercive in the plea agreement. The defendant was under no obligation to speak. The defendant had an opportunity to assess the value of the bargain, and he chose to enter into that agreement.
In the Federal system, the principles governing criminal sentencing are set out by statute:
"No limitation shall be placed on the information concerning the background, character, and conduct of a person convicted of an offense which a court of the United States may receive and consider for the purpose of imposing an appropriate sentence." 18 USC 3577.
*710 In Roberts v United States, 445 U.S. 552, 556; 100 S. Ct. 1358; 63 L. Ed. 2d 622 (1980), the Supreme Court upheld these principles and reiterated its statement that:
"`"[A] judge may appropriately conduct an inquiry broad in scope, largely unlimited either as to the kind of information he may consider, or the source from which it may come."'"
The admissions by the defendant were properly obtained and properly considered by the sentencing judge.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.